Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              April 07, 2021

The Court of Appeals hereby passes the following order:

A21A0491. BRANDON HIGGINBOTHAM v. THE STATE.

      On December 30, 2019, this Court granted the appellant’s application for
discretionary appeal in the above-styled matter. However, upon further review, we
hereby DISMISS the appeal as improvidently granted.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      04/07/2021
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                    , Clerk.